Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner is issuing a 2nd Non-Final Office action due to an inadvertent mistake in claim 15 identified by the Examiner.  While the Examiner did not address “the impeller is not shrouded” in claim 15, the Examiner did address the limitation in claim 13.  Nonetheless, the Examiner is issuing a 2nd Non-Final Office action to address this error. 

Response to Amendments
Receipt of Applicant’s Amendment filed on 10/14/2022 is/are acknowledged and entered. By this Amendment, the Applicant amended claims 16, 18, and 20, canceled claims 17 and 19, and added claim 21 . Claims 1-16, 18, and 20-21 remain pending in the application. 

Response to Arguments
As discussed below, the Applicant's arguments filed 10/14/2022 have been fully considered.

Claim Rejections
35 USC 102
On page(s) 9 of the Response, the Applicant asserts that the term "refrigerant compressor" is a term of art that refers to a specific type of compressor, and is therefore a structural term. See MPEP § 2111.02(I) ("Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation."). 
Since Tomita does not disclose a refrigerant compressor, claim 1 is not anticipated. The rejection of claim 1 should be withdrawn.
The Examiner disagrees with the Applicant’s argument.  
The Applicant incorrectly argues that the term "refrigerant compressor" is a term of art that refers to a specific type of compressor, and is therefore a structural term. It is unclear how a specific type of compressor adds a structural limitation not already recited in the body of the claim.  Further, the Applicant failed to take the opportunity to disclose to the office what structural feature the term “refrigerant compressor” adds to the claim.  Therefore, the rejection is not withdrawn.

35 USC 103
On page(s) 10 of the Response, the Applicant asserts that  there is no teaching or suggestion in the prior art to modify Tomita such that it exhibits the claimed arrangement. Instead, the Examiner hides behind generic MPEP-based case law in support of the rejection. This is improper for at least the following reasons. 
First, Applicant discloses the criticality of the claimed arrangement in at least Para [0042]. Per MPEP § 2144 (III), it is improper to rely solely on case law, as the Examiner has done here, when Applicant discloses such criticality. 
Second, In re Aller, the case relied on by the Examiner, is inapplicable. For "optimization of ranges" to apply, the MPEP explains that "[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation." MPEP § 2144.04(11)(B). 
In Aller, a claimed process was performed at a temperature between 40°C and 80°C and an  acid concentration between 25% and 70%. This was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 1000C and an acid concentration of 10%. 
Unlike Aller, the prior art does not recognize a result-effective variable. The prior art lacks the detail necessary to support the Examiner's reliance on "obviousness of ranges." Thus, "optimization of ranges" does not apply, and even if it were to apply, Applicant has established criticality.
The Examiner disagrees with the Applicant’s argument.  
First, the Applicant incorrectly argues that the Applicant discloses the criticality of the claimed arrangement in at least Para [0042].  MPEP 2144(III) A states that the Applicant can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Para [0042] does not disclose any unexpected result which would make the range critical. (See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.)
Second, the Applicant incorrectly argues that unlike Aller, the prior art does not recognize a result-effective variable. The prior art lacks the detail necessary to support the Examiner's reliance on "obviousness of ranges." While the Applicant asserts that the prior art lacks the detail necessary to support the rejection, the Applicant fails to address the rejection as written in the office action. Tomita specifically states that the leading edge position of a blade may be set by various techniques (Para [0062]) and then goes on to discuss a two techniques to determine where to position those leading edges to achieve peak efficiency. Thus, Tomita discloses that the positioning of the leading edges is a results effective variable to achieve peak efficiency. 
Therefore, because the applicant failed to show any unexpected result to address criticality and because the applicant failed to  show which detail is missing, the Applicant’s arguments are not persuasive and the rejection is not withdrawn.

On page(s) 11 of the Response, the Applicant asserts that  Okabe does not truly teach a main blade, a first splitter blade, and a second splitter blade each having different "maximum thicknesses" as claimed. While in Okabe the blade appears to have a variable thickness along its cross-section, Okabe still teaches that each of the blades would have the same cross-section (as does Tomita, seemingly). Despite the fact that some portion of Okabe's blade may have a reduced dimension, the claims specifically focus on the "maximum thicknesses" of each of the blades. Thus, Okabe's teachings do not cure the deficiencies in Tomita. This argument also applies to new claim 21.
The Examiner disagrees with the Applicant’s argument.  
First, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Okabe does not need to teach a main blade, a first splitter blade, and a second splitter blade because Tomita teaches those blades.
Second, Okabe does not require that each blade would have the same cross-section. As stated in the office action, Okabe teaches that the thickness of a blade becomes small to the radial outer side because the weight of the blade can be reduced at a position (a position on a tip side) on the radial outer side where the influence of a centrifugal force becomes great and one of ordinary skill in the art would apply this teaching to each of the blades to make each blade thinner as its radial distance increases. Thus, the thickness of each of Tomita’s blades would depend on its radial position and since each of Tomita’s blades has a different radial position they would not be identical.

Current Objections and Rejections
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


-Claim(s) 1-7 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomita et al. (US 20130266450).

    PNG
    media_image1.png
    515
    569
    media_image1.png
    Greyscale

Claim 1
Tomita discloses:
1. A refrigerant compressor, comprising:
an impeller (1; Fig. 1 reproduced above) including a plurality of main blades (5) and first and second splitter blades (7 and 8) between adjacent main blades.
Examiner’s note: The preamble (A refrigerant compressor) has been determined to carry limited patentable weight because it only states the intended use of the invention (MPEP 2111.02 II). In the present claims, the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations. 

Claim 2
Tomita discloses:
2. The refrigerant compressor as recited in claim 1, wherein the first splitter blade is spaced-apart circumferentially from the second splitter blade (Fig. 1 shows the splitter blades spaced-apart circumferentially).

Claim 3
Tomita discloses:
3. The refrigerant compressor as recited in claim 1, wherein:
the first splitter blade extends a first length between a leading edge (7a) and a trailing edge (7b) thereof,
the second splitter blade extends a second length between a leading edge (8a) and a trailing edge (8b) thereof, and
the first length is greater than the second length (Fig. 1 and Para [0049]).
 
Claim 4
Tomita discloses:
4. The refrigerant compressor as recited in claim 3, wherein:
each main blade extends a third length between a leading edge (5a) and a trailing edge (5b) thereof, and
the third length is greater than the first and second lengths (Fig. 1 and Para [0049]).

Claim 5
Tomita discloses:
5. The refrigerant compressor as recited in claim 4, wherein the leading edges of the first splitter blade, the second splitter blade, and each main blade are staggered relative to one another (Fig. 1 shows that the blades are staggered).

Claim 6
Tomita discloses:
6. The refrigerant compressor as recited in claim 5, wherein the trailing edges of the first splitter blade, the second splitter blade, and each main blade are aligned relative to one another (Fig. 1 shows that the trailing edges are aligned).

Claim 7
Tomita discloses:
7. The refrigerant compressor as recited in claim 6, wherein the trailing edges of the first splitter blade, the second splitter blade, and each main blade are provided at a common radial distance (Fig. 1 shows that the trailing edges are at a common radial distance) from a rotational axis (O) of the impeller and are coextensive with an exit (Fig. 1 shows the fluid exiting the impeller at the trailing edge) of the impeller.

Claim 10
Tomita discloses:
10. The refrigerant compressor as recited in claim 6, wherein:
the leading edges of each main blade, the first splitter blade, and the second splitter blade are swept so as to be inclined toward respective trailing edges (Fig. 1 shows the blades inclined toward respective trailing edges).

Claim 11
Tomita discloses:
11. The refrigerant compressor as recited in claim 1, wherein camber lines of each main blade, the first splitter blade, and the second splitter blade are parallel to one another (Tomita discloses that first splitter blades 7 and second splitter blades 8 provided in between the full blades 5 at circumferentially equal intervals ΔP (Para [0048] and Fig. 2. ).

35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 20130266450).
Claim 8
Tomita discloses:
8. The refrigerant compressor as recited in claim 6, except wherein:
the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length, and
the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length.
However, Tomita discloses that the length of each of the blade is a results effective that can be set by various techniques (Para [0062-0064] for splitter blade 7 and Para [0070] for splitter blade 8) to achieve peak efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomita such that the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length, and the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II.).

Claim 12
Tomita discloses:
12. The refrigerant compressor as recited in claim 1, except wherein the impeller includes seven main blades and 14 splitter blades.
However, Tomita discloses that the number of blades is a results effective variable in that to produce a higher pressure ratio and efficiency, and create a wider range of operation of the centrifugal compressor, it is essential to increase the number of blades. (Para [0012]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomita such that the impeller includes seven main blades and 14 splitter blades as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II.).

Claim(s) 9, 14 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 20130266450) in view of Okabe et al. (US 20170335858).
Claim 9
Tomita discloses:
9. The refrigerant compressor as recited in claim 6, except wherein:
the first splitter blade exhibits a first maximum thickness,
the second splitter blade exhibits a second maximum thickness less than the first maximum thickness, and
each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses.
However, Okabe teaches the first splitter blade exhibits a first maximum thickness (Para [0010]),
the second splitter blade exhibits a second maximum thickness less than the first maximum thickness (Para [0010]), and
each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses (Para [0010]).
While Okabe does not disclose three different blades, it does teach that the thickness of a blade becomes small to the radial outer side because the weight of the blade can be reduced at a position (a position on a tip side) on the radial outer side where the influence of a centrifugal force becomes great and one of ordinary skill in the art would apply this teaching to each of the blades to make each blade thinner as its radial distance increases.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Okabe to modify the Tomita impeller to make the first splitter blade exhibits a first maximum thickness, the second splitter blade exhibits a second maximum thickness less than the first maximum thickness, and each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses because a thinner blade reduces the centrifugal forces as the radial distance increases (Para [0010]).

Claim 14
Tomita discloses:
14. A refrigerant compressor, comprising:
an impeller (1) including a plurality of main blades (5) and first and second splitter blades (7 and 8) between adjacent main blades,
wherein the first splitter blade is spaced-apart circumferentially from the second splitter blade (Fig. 1),
the first splitter blade extends a first length between a leading edge (7a) and a trailing edge (7b) thereof,
the second splitter blade extends a second length between a leading edge (8a) and a trailing edge (8b) thereof, 
the first length is greater than the second length (Fig. 1 shows the relative lengths of each blade),
wherein each main blade extends a third length between a leading edge (5a) and a trailing edge (5b) thereof, and
the third length is greater than the first and second lengths (Fig. 1 shows the relative lengths of each blade),
wherein the leading edges of the first splitter blade, the second splitter blade, and each main blade are staggered relative to one another (Fig. 1 shows that the blades are staggered),
wherein the trailing edges of the first splitter blade, the second splitter blade, and each main blade are aligned relative to one another (Fig. 1 shows that the trailing edges are aligned),
wherein the trailing edges of the first splitter blade, the second splitter blade, and each main blade are provided at a common radial distance (Fig. 1 shows that the trailing edges are at a common radial distance) from a rotational axis (O) of the impeller and are coextensive with an exit (Fig. 1 shows the fluid exiting the impeller at the trailing edge) of the impeller,





wherein the leading edges of each main blade, the first splitter blade, and the second splitter blade are swept so as to be inclined toward respective trailing edges (Fig. 1 shows the blades inclined toward respective trailing edges), and
wherein camber lines of each main blade, the first splitter blade, and the second splitter blade are parallel to one another (Tomita discloses that first splitter blades 7 and second splitter blades 8 provided in between the full blades 5 at circumferentially equal intervals ΔP (Para [0048] and Fig. 2.  The present application clarifies that the first and second splitter blades 50, 52 extend parallel to the main blade 44, meaning their respective camber lines are parallel to one another (Para [0041]).).
Tomita discloses all of the essential features of the claimed invention except
wherein the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length,
wherein the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length,
wherein the first splitter blade exhibits a first maximum thickness,
wherein the second splitter blade exhibits a second maximum thickness less than the first maximum thickness,
wherein each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses,
First, Tomita discloses that the length of each of the blade is a results effective that can be set by various techniques (Para [0062-0064] for splitter blade 7 and Para [0070] for splitter blade 8) to achieve peak efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomita such that the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length, and the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II.).

Second, Okabe teaches the first splitter blade exhibits a first maximum thickness (Para [0010]),
the second splitter blade exhibits a second maximum thickness less than the first maximum thickness (Para [0010]), and
each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses (Para [0010]).
While Okabe does not disclose three different blades, it does teach that the thickness of a blade becomes small to the radial outer side because the weight of the blade can be reduced at a position (a position on a tip side) on the radial outer side where the influence of a centrifugal force becomes great and one of ordinary skill in the art would apply this teaching to each of the blades to make each blade thinner as its radial distance increases.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Okabe to modify the Tomita impeller to make the first splitter blade exhibits a first maximum thickness, the second splitter blade exhibits a second maximum thickness less than the first maximum thickness, and each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses because a thinner blade reduces the centrifugal forces as the radial distance increases (Para [0010]).

Claim 21
Tomita discloses:
21. (New) The refrigerant compressor as recited in claim 1, except wherein a maximum thickness of each of the main blades is greater than maximum thicknesses of each of the first and second splitter blades.
However, Okabe teaches wherein a maximum thickness of each of the main blades is greater than maximum thicknesses of each of the first and second splitter blades (Para [0010]).
While Okabe does not disclose three different blades, it does teach that the thickness of a blade becomes small to the radial outer side because the weight of the blade can be reduced at a position (a position on a tip side) on the radial outer side where the influence of a centrifugal force becomes great and one of ordinary skill in the art would apply this teaching to each of the blades to make each blade thinner as its radial distance increases.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Okabe to modify the Tomita impeller to make the first splitter blade exhibits a maximum thickness of each of the main blades is greater than maximum thicknesses of each of the first and second splitter blades because a thinner blade reduces the centrifugal forces as the radial distance increases (Para [0010]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 20130266450) in view of Harada (Performance Characteristics Of Shrouded and Unshrouded Impellers of a Centrifugal Compressor).
Claim 13
Tomita discloses:
13. The refrigerant compressor as recited in claim 1, except wherein the impeller is not shrouded.
However, Harada teaches wherein the impeller is not shrouded (Fig. 2).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Harada to apply Tomita’s impeller to an unshrouded compressor rather than a shrouded compressor because a shrouded impeller has inferior overall performance in the lower flow region compared with an identical unshrouded one and also has a narrower stable range, because rotating stall takes place at a higher flow rate (Harada Conclusion Page 532).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al. (US 20130266450) in view of Okabe et al. (US 20170335858) in further view of Harada (Performance Characteristics Of Shrouded and Unshrouded Impellers of a Centrifugal Compressor).
Claim 15
Tomita discloses:
15. The refrigerant compressor as recited in claim 14, except wherein:
the impeller includes seven main blades and 14 splitter blades, and
the impeller is not shrouded.
First, Tomita discloses that the number of blades is a results effective variable in that to produce a higher pressure ratio and efficiency, and create a wider range of operation of the centrifugal compressor, it is essential to increase the number of blades. (Para [0012]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomita such that the impeller includes seven main blades and 14 splitter blades as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II.).
Second, Harada teaches the impeller is not shrouded (Fig. 2).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Harada to apply Tomita’s impeller to an unshrouded compressor rather than a shrouded compressor because a shrouded impeller has inferior overall performance in the lower flow region compared with an identical unshrouded one and also has a narrower stable range, because rotating stall takes place at a higher flow rate (Harada Conclusion Page 532).

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (JP6489268 using US 20210115929 as a translation) in view of Tomita et al. (US 20130266450).
Claim 16
Atsushi discloses:
16. A refrigerant system, comprising:
a main refrigerant loop including a compressor (210), a condenser (320), an evaporator (340), and an expansion device (330), wherein the compressor includes an impeller (221) 
Atsushi discloses all of the essential features of the claimed invention except including a plurality of main blades and first and second splitter blades between adjacent main blades,
wherein the first splitter blade extends a first length between a leading edge and a trailing edge thereof, 
wherein the second splitter blade extends a second length between a leading edge and a trailing edge thereof, 
wherein the first length is greater than the second length, 
wherein each main blade extends a third length between a leading edge and a trailing edge thereof, 
wherein the third length is greater than the first and second lengths, 
wherein the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length, and 
wherein the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length.
First, Tomita teaches an impeller (1) including a plurality of main blades (5) and first and second splitter blades (7 and 8) between adjacent main blades,
wherein the first splitter blade extends a first length between a leading edge (7a) and a trailing edge (7b) thereof, 
wherein the second splitter blade extends a second length between a leading edge (8a) and a trailing edge (8b) thereof, 
wherein the first length is greater than the second length (Fig. 1 shows the relative lengths of each blade), 
wherein each main blade extends a third length between a leading edge (5a) and a trailing edge (5b) thereof, 
wherein the third length is greater than the first and second lengths (Fig. 1 shows the relative lengths of each blade), 
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Tomita to use an impeller that includes a plurality of main blades and first and second splitter blades between adjacent main blades because a higher pressure ratio and improved efficiency can be achieved in a centrifugal compressor having two or more splitter blades between the full blades (Para [0033]).
Second, Tomita teaches that the length of each of the blade is a results effective that can be set by various techniques (Para [0062-0064] for splitter blade 7 and Para [0070] for splitter blade 8) to achieve peak efficiency. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tomita such that the leading edge of the first splitter blade is spaced-apart from the leading edge of each main blade by a distance within a range of 30-60% of the third length, and the leading edge of the second splitter blade is spaced-apart from the leading of the first splitter blade by a distance within a range of 30-60% of the first length as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (See MPEP 2144.05 II.).

Claim 18
Atsushi discloses:
18. The refrigerant system as recited in claim 16, except wherein:
the leading edges of the first splitter blade, the second splitter blade, and each main blade are staggered relative to one another, and
the trailing edges of the first splitter blade, the second splitter blade, and each main blade are aligned relative to one another.
However, Tomita teaches wherein:
leading edges of the first splitter blade, the second splitter blade, and each main blade are staggered relative to one another (Fig. 1 shows that the blades are staggered), and
the trailing edges of the first splitter blade, the second splitter blade, and each main blade are aligned relative to one another (Fig. 1 shows that the trailing edges are aligned).
Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Tomita to use an impeller that includes a plurality of main blades and first and second splitter blades between adjacent main blades because a higher pressure ratio and improved efficiency can be achieved in a centrifugal compressor having two or more splitter blades between the full blades (Para [0033]).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atsushi et al. (JP6489268 using US20210115929 as a translation) in view of Tomita et al. (US 20130266450) in further view of Okabe et al. (US 20170335858).
Claim 20
Atsushi discloses:
20. The refrigerant system as recited in claim 16, except wherein:
the first splitter blade exhibits a first maximum thickness,
the second splitter blade exhibits a second maximum thickness less than the first maximum thickness, and
each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses.
However, Okabe teaches the first splitter blade exhibits a first maximum thickness (Para [0010]),
the second splitter blade exhibits a second maximum thickness less than the first maximum thickness (Para [0010]), and
each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses (Para [0010]).
While Okabe does not disclose three different blades, it does teach that the thickness of a blade becomes small to the radial outer side because the weight of the blade can be reduced at a position (a position on a tip side) on the radial outer side where the influence of a centrifugal force becomes great and one of ordinary skill in the art would apply this teaching to each of the blades to make each blade thinner as its radial distance increases.  Accordingly, before the effective filing date of the claimed invention, one of ordinary skill in the art would be motivated by Okabe to modify the Tomita impeller to make the first splitter blade exhibits a first maximum thickness, the second splitter blade exhibits a second maximum thickness less than the first maximum thickness, and each main blade exhibits a third maximum thickness greater than the first and second maximum thicknesses because a thinner blade reduces the centrifugal forces as the radial distance increases (Para [0010]).

Conclusion
Applicant's amendment, specifically the addition of claim 21, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Direct all inquiries regarding this matter to examiner EDWARD BUSHARD at (571) 272-2283 (phone) or by Fax (571) 273-5279. Normally, the examiner is available on Monday-Thursday 0600-1600. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD BUSHARD/
Examiner, Art Unit 3746